PER CURIAM.
In both of these cases judgments were not rendered within the time limited by the stipulation given by the attorneys for the respective parties, and the court below therefore lost jurisdiction to render a judgment sustaining the demurrers.
Judgment reversed, with $10 costs in each case to abide the event, with leave to the defendant to plead anew.
*717On Resettlement of Order.
PER CURIAM.
Ordered and adjudged that the above-entitled case has reverted to the calendar for causes reserved generally of the Municipal Court, and it is further ordered and adjudged that the issues of law raised by demurrer previously interposed by the defendant herein may be brought on for trial on three days’ notice.